          Case 4:19-cv-00130-LMM Document 2-3 Filed 07/02/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF GEORGIA


SHERIE CLEARY, individually and on
behalf of others similarly situated,                        Case No.: 4:19-cv-00130

               Plaintiff,
vs.

RELOGIO LLC, doing business as
“COMPLETE CASH DISCOUNT TITLE
PAWN,”

               Defendants.

                                     CONSENT TO JOIN

         I hereby consent to be a Plaintiff in the Fair Labor Standards Act case captioned above. I
hereby consent to the bringing of any claims I may have under the Fair Labor Standards Act (for
unpaid overtime wages, liquidated damages, attorney’s fees, costs and other relief) and
applicable state wage and hour law against the Defendant(s). I further consent to bringing these
claims on a collective and/or class basis with other current/former employees of Defendant(s), to
be represented by Brown, LLC and The Orlando Firm, P.C., and to be bound by any settlement
of this action or adjudication by the Court.


Signed:                                                     Dated:    06/28/2019



Name:       Dominique Veal




  PLEASE FILL IN YOUR CONTACT INFORMATION ON THE NEXT PAGE AND WHILE
  THE CASE REMAINS PENDING PLEASE PROVIDE ANY UPDATES TO YOUR PHONE
        NUMBER, EMAIL ADDRESS, AND MAILING ADDRESS TO BROWN, LLC
